DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manoukian et al., US Pg. Pub. No. (2020/0255159) referred to hereinafter as Manoukian.
As per claim 1, Manoukian teaches a method for operating a rotorcraft comprising a plurality of engines configured to provide motive power to the rotorcraft (see at least figs. 1B, 2-3), the method comprising: obtaining a request to enter into an asymmetric operating regime (AOR) in which at least one active engine of the plurality of engines is operated in an active mode to provide motive power to the rotorcraft and at least one standby engine of the plurality of engines is operated in a standby mode to provide substantially no motive power to the rotorcraft (see at least abstract, summary, Para 5-6, 31, 38-43, 72-78); determining engine usage data for a plurality of engines of the rotorcraft, including at least one first engine and at least one second engine of the plurality of engines (see at least abstract, summary, Para 31, 38-43, 72-78, figs. 1b, 2, 3); and based on the engine usage data, operating one of the at least one first engine and the at least one second engine as the at least one active engine for the AOR, and operating the other one of the at least one first engine and the at least one second engine as the at least one standby engine for the AOR (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 2, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of a first severity of a previous flight mission and of at least one previously-active engine during the previous flight mission, and wherein operating the one of the at least one first engine and the at least one second engine as the at least one active engine comprises: when the first severity is below a severity threshold, operating the at least one previously-active engine as the at least one active engine; and when the first severity is above the severity threshold, operating at least one previously-standby engine, different from the at least one previously-active engine, as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 3, Manoukian teaches a method of claim 2, wherein the engine usage data is further indicative of a second severity of an upcoming flight mission, and wherein operating the one of the at least one first engine and the at least one second engine as the active engine comprises: when the first severity is below the severity threshold and the second severity is above the severity threshold, operating the at least one previously standby-engine as the at least one active engine; and when the first severity is above the severity threshold and the second severity is below the severity threshold, operating the at least one previously-active engine as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 4, Manoukian teaches a method of claim 3, wherein the first severity is based on a flight weight of the rotorcraft for the previous flight mission, and wherein the second severity is based on a flight weight of the rotorcraft for the upcoming flight mission (see at least abstract, summary, Para 5-6).

As per claim 5, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of a count of active-engine flight segments for the plurality of engines, and wherein operating the one of the at least one first engine and the at least one second engine as the at least one active engine comprises operating the one of the at least one first engine and the at least one second engine for which the count of active-engine flight segments is lower (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 6, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of a remaining lifespan for the plurality of engines, and wherein operating the one of the at least one first engine and the at least one second engine as the at least one active engine comprises operating the one of the at least one first engine and the at least one second engine having a larger remaining lifespan (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 7, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of which of the plurality of engines was operated as at least one previously-standby engine during a previous flight mission, and wherein operating the one of the at least one first engine and the at least one second engine as the at least one active engine comprises operating the at least one previously-standby engine as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78 figs. 2-3).

As per claim 8, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of which of the plurality of engines was operated as at least one previously-standby engine during a first previous flight mission and during a second previous flight mission, the first previous flight mission occurring prior to the second previous flight mission (see at least fig.1b, fig. 2 fig. 3), and wherein operating the one of the at least one first engine and the at least one second engine as the at least one active engine comprises: when the at least one previously-standby engine during the first and the second previous flight missions is at least one common one of the at least one first engine and the at least one second engine, operating the at least one common one of the at least one first engine and the at least one second engine as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78); and when the at least one previously-standby engine during the first and the second previous flight missions are different ones of the at least one first engine and the at least one second engine, operating the at least one previously-standby engine during the second previous flight mission as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 9, Manoukian teaches a method of claim 1, wherein the engine usage data is indicative of which of the plurality of engines was operated as at least one previously-standby engine prior to the rotorcraft entering a shutdown state, and wherein operating the at least one of the at least one first engine and the at least one second engine as the at least one active engine comprises operating the at least one previously-standby engine as the at least one active engine (see at least abstract, summary, Para 31, 38-43, 72-78).

As per claim 10, Manoukian teaches a method of claim 1, further comprising, prior to operating at least one of the at least one first engine and the at least one second engine as the at least one active engine for the AOR, performing safety checks for at least some of the plurality of engines of the rotorcraft, and when the safety check for at least one of the at least one first engine and the at least one second engine of the rotorcraft is indicative of unsafe operation, operating the at least one of the at least one first engine and the at least one second engine as the at least one standby engine (see at least abstract, summary, Para 31, 38-43, 72-78).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665